Citation Nr: 1139298	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  05-38 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from July 2000 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007 and June 2011, the Board remanded the claim for additional development.  The development has been completed, and the case is before the Board for final review.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a chronic sinusitis disability.


CONCLUSION OF LAW

The criteria for establishing service connection for chronic sinusitis have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in May 2004 and December 2007 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In November 2006 and December 2007 letters, the Veteran was also advised of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

With respect to prior remand directives, the Board notes that a VA examination was conducted as requested and VA outpatient reports were obtained.  While the remand directives requested that a CT scan be completed, the examiner found that such was not medically necessary.  The examiner explained that as current x-rays of the sinuses showed no abnormalities, there were no current physical symptoms, and previous examinations and CT scans have shown no sinus pathology, a repeat CT scan was not necessary.  As a medical professional has determined that a CT scan is not warranted and provided an adequate explanation as to why such is not being conducted, the Board finds that remand to have a test deemed medically unnecessary is not warranted.  Accordingly, the remand instructions were substantially complied with, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims that she has a current sinus disability which began during active service.  

The service treatment records show that the Veteran reported sinus problems beginning in January 2002, which was diagnosed at that time as an upper respiratory infection.  In July 2002, the Veteran was diagnosed with a viral syndrome with a runny nose.  In February 2003, the Veteran was diagnosed with an upper respiratory infection with a runny nose.  In a medical record from March 2003, the Veteran reported having sinus problems for the previous two weeks.  In May 2003, she was diagnosed with an upper respiratory infection and she complained of a stuffy/runny nose.  In July 2003, she was diagnosed with sinusitis.  In an emergency room record dated in August 2004, the Veteran reported that she had chronic sinusitis for the previous two years and that she had a structural abnormality in July 2004.  She was diagnosed with a sinus infection.

On VA examination in July 2004, the examiner found no evidence of sinusitis.  The examiner reported that there was no sign of active, acute or chronic disease of the sinuses.  X-rays showed a negative sinus series of the frontal, ethmoid, sphenoid and maxillary sinuses.  However, another radiological report dated later that same day following facial trauma found bilateral choncha bullosa, and bilateral maxillary sinus mucoperiosteal thickening of the Veteran's sinuses.  The radiologist stated that these are factors suggestive of paranasal sinus disease.

Post-service VA outpatient treatment records dated from 2005 to 2008 document the Veteran's reports of problems with her sinuses.  In April 2008, the Veteran was diagnosed with sinusitis and allergic rhinitis.

In November 2007, the Board found that due to the conflicting x-ray reports, it was unclear whether the Veteran actually suffered from chronic sinusitis.  Thus, the Board remanded the claim for further VA examination.  

The Veteran was provided with a VA examination in February 2009.  The examiner noted that the Veteran had a brain computed tomography (CT) scan performed one year prior to the examination, but the inferior portion of the sinuses could not be seen.  At that time, the sinuses that were visualized were described as clear.  Upon physical examination, the impression was of a history of sinusitis which was not active at that time.  The examiner stated that currently, by visual examination, the Veteran did not have any chronic sinus problems that would be related to her service.  However, the examiner noted that the Veteran was seven months pregnant at the time of the examination and an updated CT scan of the sinuses was necessary to determine if there were any underlying problems.  The examiner concluded that a final determination would be made after delivery and after the CT scan of the Veteran's sinuses were updated.  

The Board remanded the claim again in June 2011 as additional testing was not performed as requested by the February 2009 VA examiner.

The Veteran underwent a VA examination in June 2011.  Following a physical examination and findings from an x-ray report, the examiner concluded that a repeat CT scan was not necessary at the present time.  The examiner explained that a CT scan was not necessary in light of current normal x-ray findings and normal physical findings on examination.  Moreover, the examiner noted that previous examinations and CT scans have not shown any significant sinus pathology.  There were no visualized nasal polyps.  The examiner concluded that a chronic sinus disorder was not found.  She stated that there was no medical evidence to support that the Veteran has had chronic sinusitis or any indication that she suffered from a chronic sinus disability.   

The examiner commented further that the Veteran did not have any clinical symptoms that would indicate that she has any other additional diagnoses.  It was also stated that there was no pathology noted on prior CT scan or x-ray to support another diagnosis or any additional pathology which may be contributing to the nasal congestion. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board notes that a July 2003 service treatment record and an April 2008 VA treatment record showed diagnoses of sinusitis.  On the other hand, VA examiners in July 2004 and February 2009 indicated that that the Veteran did not have a chronic sinusitis disorder that was related to service.  Ultimately, a VA examiner in June 2011 concluded that the Veteran did not have a current diagnosis of sinusitis or chronic sinus disorder.  

The Board finds the June 2011 examination report to be highly probative on the point of whether the Veteran actually has a current diagnosis of sinusitis.  In this regard, the Board notes that both the in-service and the April 2008 VA treatment record do not contain any diagnostic tests or clinical findings to support the findings of a diagnosis of chronic sinusitis.  In contrast, the June 2011 VA examiner reviewed the Veteran's claims folder and examined the Veteran prior to rendering an opinion.  The examiner fully explained the reasoning behind the conclusion, including relevant facts from the Veteran's medical history, and pertinent findings on examination.  Significantly, the June 2011 VA examiner noted that current x-ray findings as well as previous examinations and CT scans failed to show any significant sinus pathology.  Based on this evidence, the Board concludes that the Veteran does not have a chronic sinus disability that is related to service. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  In the instant case, the claim for service connection for chronic sinusitis must be denied, because the first essential criterion for a grant of service connection -- evidence of a current disability upon which to predicate a grant of service connection -- has not been met. 

In addition to the medical evidence the Board has considered the assertions of the Veteran; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matter of current disability (a medical diagnosis), a matter within the province of trained medical professionals.  In this regard, the presence of chronic sinusitis requires medical testing and expertise to determine.  As the Veteran is not shown to have appropriate medical training and expertise, she is not competent to render a probative (persuasive) opinion on this question.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hence, the lay assertions in this regard are not probative medical opinions.  In any event, the Board finds the medical conclusions on VA examinations are of greater probative value than the Veteran's lay assertions.  

For all the foregoing reasons, the Board finds that the claim for service connection for chronic sinusitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for chronic sinusitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


